Citation Nr: 0517134	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  99-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service-connection for the residuals of a 
left arm injury.

2.  Entitlement to service-connection for the residuals of a 
back injury.

3.  Entitlement to service-connection for the residuals of a 
right wrist and thumb injury

4.  Entitlement to service-connection for the residuals of a 
left leg gunshot wound.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1954 to November 1958, and apparently had reserve 
service between 1959 to 1962.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1998 rating decision by the Oakland Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In October 2000 the 
veteran testified at a Travel Board hearing.  Because the 
Veterans Law Judge who conducted that hearing is no longer 
with the Board, the veteran was offered the opportunity for 
another hearing before the Veterans Law Judge who would 
decide his claim.  In July 2003, the Board remanded the case 
to schedule the veteran for a videoconference hearing in lieu 
of a Travel Board hearing.  


REMAND

The veteran failed to report for a videoconference hearing 
scheduled in December 2003.  The Board subsequently found 
that the veteran had shown good cause for not appearing for 
the scheduled hearing.  Another videoconference hearing was 
scheduled in June 2005.  In correspondence received in June 
2005, the veteran indicated that he desired a Travel Board 
hearing, and not a videoconference hearing.  Inasmuch as 
Travel Board hearings are scheduled by the RO, the case must 
be remanded for this purpose.  

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO.    

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


